DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on February 17, 2020.  Accordingly, claims 1-5 and newly added claims 6-12 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on February 17, 2020 and September 7, 2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed arc discharge detection device that is a device detecting an arc discharge occurring in a control panel connected between a power system and a load, the control panel having a power supply 
An individual current detection unit detecting an increase in an individual current that flows in the power supply circuit and exceeds an individual current threshold; and
An arc discharge detection unit identifying the arc discharge occurring in the control panel separately from a surge flowing into the power system based on a detection signal of the system current from the system current detection unit and a detection signal of the individual current from the individual current detection unit.
With regard to claim 2, the prior art does not teach, suggest or render obvious the claimed arc discharge detection device that is a device detecting an arc discharge occurring in a control panel connected between a power system and a load, the control panel having a power supply circuit supplying a power supply voltage to the load and a connection part for connecting wiring in combination as claimed including:
An individual current detection unit detecting an increase in an individual current that flows in the power supply circuit and exceeds an individual current threshold; a voltage detection unit detecting an instant rise of a voltage of the power system; and
An arc discharge detection unit identifying the arc discharge occurring in the control panel separately from a surge flowing into the power system based on a detection signal of the voltage of the power system from the voltage detection unit 
With regard to claims 3-12, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Miller (US 2005/0103613 A1) relates to a circuit breaker that incorporates a monitor providing an indication of line conditions such as surges and the cause of a trip such as a thermal trip, magnetic trip, arc fault trip or ground fault trip.  The circuit breaker with a thermal/magnetic trip device incorporates a monitor that senses the temperature of the bimetal and the amplitude of the load current to distinguish between a thermal and a magnetic trip.  If the temperature of the bimetal is above a selected value when the circuit breaker trips, a “THERMAL” trip light emitting diode (LED) is energized, while a high load current at the time of a trip lights a “MAG” trip LED.  The monitor also energizes an “ARC” LED in response to an arc fault signal from an AFCI at the time of trip, or a “GRD” LED in response to a ground fault trip.  If a trip sensor, which monitors load voltage does not detect opening of the circuit breaker contacts when an arc 
Mikani et al. (US 2012/0229939 A1) relates generally to arc fault detection in electrical circuits and, more particularly, to methods, systems, and apparatus for detecting and mitigating parallel arc faults in electrical systems.  A method may include monitoring a current waveform to determine a peak amplitude of a half cycle and a slope at a zero crossing of a half cycle. An arc fault counter may be incremented if the maximum amplitude of the half cycle and the slope at a zero crossing are greater than a preset magnitude threshold level and the dynamically-changeable slope threshold, respectively. In another aspect, a decay of the amplitude of a predetermined number of half cycles of the current waveform is measured and an arc counter is not incremented, even if the conditions would otherwise indicate an arc counter increment, when the decay is above a decay threshold for greater than a predetermined number of half cycles.  However, Mikani et al. fails to disclose the allowable subject matter stated in the examiner’ s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858